 RETAIL & WHOLESALE WAREHOUSEMEN, LOCAL 130Retail and Wholesale Warehousemen's Union, LocalNo. 130, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and Nordstrom, Inc.and General Teamsters, Local No. 174, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 19-CD-354July 16, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDAI.EThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Nordstrom, Inc., herein calledthe Employer, alleging that Retail and WholesaleWarehousemen's Union, Local No. 130, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Respondent or Local 130, hadviolated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to its members rather than to employees rep-resented by General Teamsters, Local No. 174, af-filiated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local 174.Pursuant to notice, a hearing was held beforeHearing Officer Gary Kaminski on April 11, 1980.All parties appeared and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Washington corporation with its principalplace of business in Seattle, is engaged in the retailsale of clothing and shoes. During the past year,the Employer purchased goods from outside theState having a value of $50,000. The parties alsostipulated, and we find, that the Employer is en-gaged in commerce within the meaning of Section250 NLRB No. 1152(6) and (7) of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.II. THE l.ABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Retailand Wholesale Warehousemen's Union, Local No.130, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, and General Teamsters, Local No.174, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, are labor organizations within themeaning of Section 2(5) of the Act.II. THE DISPUTEA. Background and Facts of the DisputeIn March 1972, the Employer opened a distribu-tion center from which merchandise is shipped tostores in Oregon, Washington, and Alaska. At thecenter, Local 174 represents drivers who drive de-livery trucks to the retail stores. Respondent repre-sents 100 processing employees, about 10 of whomhave performed the disputed work of loading andunloading trucks since the distribution centeropened. Neither Union is a certified representative.The most recent agreement between the Em-ployer and Local 174, currently under renegoti-ation, provides "all loading and unloading of trucks·..shall be done by members of Teamsters LocalUnion No. 174 bargaining unit only." Despite thislanguage, the loading and unloading of trucks hasbeen performed by Respondent under the receiv-ing-shipping clerk classification and pay rate speci-fied in its collective-bargaining agreement with theEmployer.In January 1976, Local 174 sent to Respondent awritten confirmation that Respondent's perform-ance of this loading and unloading had local 174'sapproval, but would cease upon request by Local174. In February 1976, Respondent acknowledgedthat the work was covered under Local 174's con-tract and stated that, upon request, this work by itsmembers would stop. In February 1980, Local 174requested that the work be returned to its bargain-ing unit. Respondent refused and told the Employ-er that it had performed this work since the distri-bution center opened and that it would strike orpicket if the truckloading work was given to em-ployees represented by Local 174.B. The Work in DisputeThe work in dispute involves all operations asso-ciated with the loading and unloading of goodsfrom the loading dock to trucks at the Nodstromdistribution center in Tukwila, Washington.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Contention of the PartiesThe Employer contends that any agreement be-tween the Locals is no longer being given effect byRespondent, and that it is therefore faced withcompeting claims by labor organizations. On themerits, the Employer prefers that the work be as-signed to Respondent because of company practiceand economy and efficiency of operation.Local 174 asserts that there is no bona fide workassignment dispute because Respondent's "threat"to strike or picket was too vague and ambiguous tofall within the ambit of Section 8(b)(4)(D). Assum-ing arguendo that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated,Local 174 asserts that employees represented by itare entitled to the work under the terms of its con-tract with the Employer and because the disputedwork is traditionally performed by these employ-ees.Respondent takes the position that there is abona fide jurisdictional dispute, and that the workshould be awarded to employees represented by itbecause of past practice and employer preference.It also claims that its contract with the Employer isa valid contract under which employees represent-ed by it are performing the work under the classifi-cation of shipping clerks.D. Applicability of the StatuteTestimony taken at the hearing shows that aTeamsters Local 130 representative informed theEmployer's general manager on March 3, 1980,that, if the disputed work was assigned to employ-ees represented by Local 174, Local 130 wouldstrike or picket the Employer.The instant dispute has not been adjusted, norhas any method for the voluntary adjustment of thedispute been agreed upon. The Employer refuses tobe bound by any award made by a joint board orcouncil.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination pursuant to Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors. TheI NL.R.B. v Radio & Television Broadcasr Engineers Union. Local1212. International Brotherhood of Electrical WorAers, 4FL-CIO [Columrn.bia Broadcasting System], 364 U S. 573 (1961 )tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.2The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsBoth of the collective-bargaining agreementscover the disputed work. Local 174's most recentcontract provides, inter alia, that "All ... loadingand unloading of trucks ...shall be done bymembers of Teamsters Local Union No 174 bar-gaining unit only." However, the disputed workhas been performed under the following provisionin Local 130's contract:RECEIVING & SHIPPING CLERKS,whose duties and responsibilities are under su-pervision to supervise the receiving of incom-ing merchandise and shipping of outgoing mer-chandise, checking freight bills, keeping neces-sary records and performing related work asassigned.Accordingly, this factor does not favor an awardto employees represented by either Union.2. Company practiceEmployees represented by Local 130 have per-formed the disputed work at all times. Before theEmployer had a distribution center it used a down-town retail store as a distribution point, and thework in question was then performed by thatgroup of workers. This factor favors an award ofthe work to employees represented by Local 130.3. Industry practiceEmployees represented by Local 174 performthe disputed work at other large retailers in thearea and the Employer's practice here has been alongstanding exception in the area. Thus, thisfactor favors an award to employees representedby Local 174.4. Relative skillsThere are no special skills required in the per-formance of the disputed work. Thus, this factordoes not favor an award to employees representedby either of the Unions.5. Economy and efficiency of operationUsually goods are staged on the loading dockand loaded into trucks before the truckdriversarrive at work. Local 174's truckdrivers could not2 International Associafion of Machinists. L ge No. 1743,. AFL-CIO (JA. Jones Constructron Company). 135 NLRB 1402 (1962).624 RETAIL & WHOLESALE WAREHOUSEMEN, LOCAL 130perform the work of arranging goods on the stag-ing area of the loading docks, as the Local 130shipping clerks do, without further training. Fur-ther, the truckdrivers prefer the work of the truck-driving and seek the disputed work for the firsttime because of reduced driving availability. How-ever, Local 174 members may claim driving workwhenever there is more available, adversely affect-ing the efficiency of operations if they were thenperforming the disputed work. This factor favorsan award of the disputed work to employees repre-sented by Local 130.6. Union agreementsLocal 130 acknowledged to Local 174, in early1976, that there was jurisdictional overlap of load-ing and unloading trucks for the Employer, andagreed to stop the work upon request by Local174. This "agreement" was of unspecified duration.Four years later, Local 130 unilaterally repudiatedthis informal agreement. Under these circumstanceswe cannot attach significant weight to this factor.37. Employer preferenceThe Employer has always assigned the disputedwork to Local 130 and maintains a preference forcontinuing this assignment. Hence, this factorfavors the Employer's assignment to employeesrepresented by Local 130.3 See Operative Plasterers' and Cement Masons' International Association.Local Vo. 394. AFL-CIO (Warner Masonry. Inc.). 220 NLRB 1074 (1975)ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented byRetail and Wholesale Warehousemen's UnionLocal No. 130, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, are entitled to performthe work in dispute. We reach this conclusion rely-ing on employer preference, economy and efficien-cy of operation, and company practice. In makingthis determination, we are awarding the work inquestion to employees who are represented byRetail and Wholesale Warehousemen's UnionLocal No. 130, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, but not to that Union orits members. The present determination is limitedto the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Nordstrom, Inc., who are repre-sented by Retail and Wholesale Warehousemen'sUnion Local No. 130, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are entitled to per-form all operations associated with the loading andunloading of goods from the loading dock totrucks at the Nordstrom distribution center.625